BRIGHT, Circuit Judge
(concurring):
I concur in Judge Smith’s excellent opinion but add an additional comment relating to the legal status of the “approval” of this wiretap by the Attorney General.
This record discloses that Attorney General Mitchell placed his initials on a memorandum directed to Assistant Attorney General Will Wilson designating him to authorize the prosecuting attorney to apply for an order authorizing the wiretap. Mitchell has not filed any affidavit in this action explaining the significance of these initials but his executive assistant, Sol Lindenbaum, filed an ex post facto affidavit stating that “the Attorney General approved” the request for authority for the wiretap with his “personally initialed memorandum.” Further, an affidavit of Assistant Attorney General Henry Petersen states that he signed Will Wilson’s name to the wiretap authorization letters in accordance with “standard procedures of the Criminal Division.”
I retain great doubt as to who, if anyone, actually considered the merits of the wiretap authorization. The Attorney General initialed a memorandum authorizing Will Wilson to act on the application. Will Wilson did not do so but Assistant Attorney General Henry Petersen signed Wilson’s initials signifying an approval of the request, a procedure not sanctioned by the wiretap statute. United States v. Giordano, 416 U.S. 505, 94 S.Ct. 1820, 40 L.Ed.2d 341 (1974). Were I free to exercise my own judgment, I would remand this case to the district court to require an explanation of this “standard procedure” by the Department. I think it highly questionable whether the ex post facto conclusionary statement of Executive Assistant Sol Lindenbaum that Mitchell had “approved” the wiretap is sufficient to show Mitchell’s actual approval when that same affidavit recites that Mitchell had assigned this task of approval to Will Wilson. Yet, notwithstanding this reservation, I vote for affirmance because I believe the question has been effectively foreclosed by the Supreme Court’s decision in the Chavez opinion.
In Chavez, the majority stated:
While the Attorney General had apparently refrained from designating any Assistant Attorney General to exercise the authorization power under § 2516(1), form memoranda were routinely sent from his office, over his initials, to Assistant Attorney General Wilson, stating that “with regard to your recommendation that authorization be given” to make application for a court order permitting wire interception, “you are hereby specially designated” to exercise the power conferred on the Attorney General by § 2516 “for the purpose of authorizing” the applicant attorney to apply for a wiretap order. [94 S.Ct. at 1852.]
The Court further commented:
Evidently this form was intended to reflect notice of approval by the Attorney General, though on its face it suggested that the decision whether to authorize the particular wiretap application would be made by Assistant Attorney General Wilson. In fact, as revealed by the affidavits of Wilson’s then Deputy Assistants filed in opposition to respondents’ suppression motions, “Wilson did not examine the files or expressly authorize the applications” for either the February 18 or February 25 interception orders, and they signed his name “in accordance with [his] authorization . . . and the standard procedures of the Criminal Division” to the respective letters of authorization to the applicant attorney, which were made exhibits to the applications. The signing of Wilson’s name was regarded as a “ministerial act” because of Wilson’s authorization to his Deputies “to sign his name to and dispatch *227such a letter of authorization in every instance in which the request had been favorably acted upon in the Office of the Attorney General.” [94 S.Ct. at 1852.]
I read Chavez as construing the existence of the Attorney General’s initials on form memoranda to Will Wilson and the subsequent affidavits of Sol Lind-enbaum or Mitchell himself stating that those initials signified approval for the authorization to be sufficient to establish the wiretap authority, without more. The existence of these initials is not a matter of dispute and the conclusion of approval follows from the affidavit. The procedure followed here was substantially identical to that in Chavez. I take it that the Supreme Court has placed its imprimatur of legal validity to that standard procedure. Thus, under Chavez, I believe we must affirm. If the question of actual authorization by the Attorney General were still open, I would remand this case to the district court for an evidentiary hearing by way of further affidavits on whether the Attorney General’s initials signified an actual approval of the wiretap.
Affirmed.